DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 and 23-26 are pending in the application with claims 2 and 13-16 withdrawn. Claims 1, 3-12, 17-21, and 23-26 are examined herein. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Applicant further submitted a request for suspension of action for a period of 3 months under 37 CFR 1.103, which was approved on 06/29/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/10/2022 has been entered. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).
Response to Arguments
Applicant’s arguments and amendments filed 06/10/2022 have been fully considered, and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections and claim objections of record. 

Applicant argues the claims do not require that production of energy be achieved (Remarks, pp. 7-10). However, claim 1 recites a method which “produce[s] an interaction with the second reactant that produces a product having a nuclear mass that is different from a nuclear mass of any of the first reactant and the second reactant.” As discussed on pp. 3-4 of the Non-Final Rejection dated 09/10/2021, this is a nuclear fusion reaction (see also instant Specification, [0024], [0032]). Further, claims 23-25 recite the interaction is a fusion reaction. The specification explicitly states on multiple occasions that the disclosed utility for this claimed phenomenon is energy production (emphasis added): “operating those reactors under conditions that induce a reaction between two or more nuclei in a manner that produces more energy than is input to the reactor…. [A] reactor may generate a sustained fusion reaction making it suitable as a viable energy source” ([0067]), “When accounting for the energy input to the reactor, the resulting reaction can breakeven and result in Q >1 [net positive energy]. To ensure that the fusion reaction is sustainable over a period required by particular energy-generation applications, the ratio of energy out to energy in should be significantly greater than 1…. In certain embodiments, the ratio should be at least about 2. In certain embodiments, the reactor is continuously operated under sustainable conditions for at least about fifteen minutes, or at least about one hour” ([0070]), “a system as disclosed herein can achieve a defined rate of energy production in about one-hundred-millionth of the volume of a tokamak or internal confinement system” ([0083]). Therefore, the argument that the claim itself does not re-state that the utility is “energy production” is not found persuasive. Further, it is clear from the claims and the disclosure that the asserted utility of the present invention is energy production and a skilled artisan would, more likely than not, find this asserted utility to be incredible based on the analysis presented in the prior Office Action and as detailed below. Additionally, the utility rejections were affirmed by the Patent Trial and Appeal Board for a similar application by the same inventor, Application No. 16/757,941 (“the ’941 application”). See Ex parte Alfred Y. Wong, decision of the Patent Trial and Appeal Board, Application No. 16/757,941. Examiner notes the similarities in the claim language of the fusion device of the ’941 application and the reactor in the method of the instant application. For example, claim 1 of the ’941 application and claim 1 of the instant application both recite a reactor comprising: a confining wall at least partially enclosing a confinement region; a plurality of electrodes adjacent or proximate to the confinement region; a control system including a voltage and/or current source and configured to apply an electric potential between the plurality of electrodes, wherein the electric field, alone or in conjunction with a magnetic field, inducing or maintaining rotation of ions/charged particles in the confinement region; and a reactant; wherein during operation of the reactor, repeated collisions between the ions/charged particles and neutrals produce an interaction with the reactant that produces a product having a nuclear mass that is different from a nuclear mass of any of the reactants. 

Regarding Applicant’s previous submission of the paper “Electron Catalyzed Fusion” (Remarks, p. 11), Examiner notes this paper was not published in any online peer-reviewed journal. This paper is only published at arxiv.org, whose homepage states that “Materials on this site are not peer-reviewed by arXiv.” This is not by coincidence. This paper is directed towards subject matter that lies outside the realm of established science. As evidenced in the attached paper1 also authored by Applicant, “electron catalyzed fusion” is a term coined by the Applicant to describe their purported nuclear fusion scheme. This paper describing Applicant’s “electron catalyzed fusion” cannot therefore be accepted as evidence that Applicant’s underlying theory of Coulomb barrier lowering is a technology recognized by mainstream scientists. See also Ex parte Alfred Y. Wong, decision of the Patent Trial and Appeal Board, Application No. 16/757,941, pages 18-19.

Applicant additionally previously submitted a CR-39 report which allegedly provides supporting experimental results of Applicant’s fusion process (Remarks, p. 11). Again, Examiner can find no evidence that this paper has been published in any reputable journal. Accordingly, this report cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists. See also Ex parte Alfred Y. Wong, decision of the Patent Trial and Appeal Board, Application No. 16/757,941, pages 19-20.

Regarding Applicant’s submission referred to in paragraph 2, page 12 of Applicant’s Remarks, it is unclear what paper Applicant is referring to. Applicant has appeared to put a citation reference numeral “[1],” however, there is no corresponding footnote or citation. This paper has therefore not been considered. 

Regarding Applicant’s submission of the paper “Enhancement of Nuclear Fusion in Plasma Oscillation Systems” in support of the instant application (Remarks, pp. 6, 12), Examiner notes the paper was authored by the Applicant. As acknowledged by Applicant, the paper merely presents the concepts in terms of theoretical analysis and does not provide support that Applicant’s claimed fusion devices have been substantiated (emphasis added): “The Article demonstrates concepts of dynamic oscillations of positive and negative ions to enhance fusion reactions. In particular the Article shows that collective oscillations of positive and negative ions produce large oscillating electrostatic fields and could provide a significant reduction of the Coulomb potential barrier…. In the paper, theoretical analyses of such oscillations systems are presented” (Applicant Remarks dated 04/21/2022). For example, the paper itself states (emphasis added):
“we propose a dynamic concept of fusion interactions between anions and cations” (p.176)
“In our gaseous experiment, it is expected the plasma oscillations will occur in the region near the outer wall” (p. 181)
“Therefore, the reaction rate is expected to be in a few tens of thousands per second” (p. 181)
“Conceptually, we have found that the high-frequency oscillations are compatible with fusion events” (p. 181)
“A concept involving plasma oscillations of two opposite-charge species has been explored” (p. 182)

Furthermore, the Article does not correspond to the currently recited invention and there is insignificant overlap between the cited paper and the present claimed invention. For example, the paper does not describe at least two of a plurality of electrodes azimuthally distributed adjacent or proximate to said confinement region, azimuthal rotation of ions or neutrals, or an electron-rich region proximate to a second reactant having an excess of electrons over positively charged particles of at least 106/cm3. 

	Examiner further notes, there is a question of whether the paper was published only after being subject to proper peer-review and approval. Multidisciplinary Digital Publishing Institute (MDPI) is the publisher of the journal “Plasma”. Thus, the paper was published by MDPI. Journals such as Plasma are based on the model of open access publishing. In other words, MDPI typically makes authors pay fees to have their work published online2. The names and credentials of the paper’s reviewers (if any) are not provided and there is no evidence of record that the paper was independently reviewed and approved (verified) by members of the mainstream scientific community. 

Therefore, Examiner concludes that a single published paper, authored by the Applicants themselves, providing merely theoretical and conceptual analyses does not suggest a scientific consensus or provide objective evidence that the present invention is capable of achieving nuclear fusion at temperatures magnitudes lower than those known to be required for fusion reactions or providing a net energy output.

In response to Applicant's argument that the references fail to show certain features of Applicant’s invention (Remarks, p. 13), it is noted that the features upon which Applicant relies (i.e., a plurality of electrodes azimuthally distributed along the confining wall) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim recites “a plurality of electrodes azimuthally distributed adjacent or proximate to said confinement region” (emphasis added). Examiner notes the argued language, “a plurality of electrodes azimuthally distributed along the confining wall” appears to be directed to a non-elected species (e.g., Species D, Figures 7a-7b) (see Requirement for Restriction/Election dated 06/12/2020 and Response to Election/Restriction dated 08/12/2020) and reminds Applicant that Species B, Figures 5a-5d, was elected without traverse in the Response to Election/Restriction dated 08/12/2020. Any claim drawn to a non-elected species will be withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Applicant further argues the skilled artisan would not have been motivated to combine Wong and Rostoker because the two inventions are “non-analogous” (Remarks, pp. 13-14). Examiner respectfully disagrees. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP 2141.01(a). Both Wong and Rostoker are directed towards methods for producing fusion reactions (Wong, Abstract; Rostoker, Abstract), so both references are in the same field of endeavor. Further, Wong and Rostoker both disclose or teach maintaining a density of ions or electrons to increase the probability of fusion collisions (Wong, [0009]; Rostoker, Abstract, p. 4, ll. 19-22), so both references are reasonable pertinent to the problem faced by the inventor ([0011], [0083]). Therefore, the skilled artisan would reasonably look to Rostoker’s electron-rich region teachings in order to increase the density of interacting particles and thereby increase the probability of fusion in Wong’s method (Wong, [0009]).  

Applicant further argues “Rostoker nowhere mentions any ‘electron-rich region’” (Remarks, p. 14). However, Examiner notes, reference numeral 350 of Rostoker was cited (see pp. 18-19 of the Non-Final Rejection dated 09/10/2021) to point to the separated electrons forming the electron-rich region within area 350. As shown in Figures 15-16, Rostoker teaches an electron rich region (denoted by “ELECTRONS” and “-“) in area 350.  


Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 

The invention that one skilled in the art must be enabled to make and use is that defined by the claims of the particular application (in this case, claims 1, 3-12, 17-21, and 23-26). A patent claim is invalid if it is not supported by an enabling disclosure.

Applicant’s claims are directed towards “[a] method of operating a reactor” wherein “repeated collisions produce an interaction with the second reactant that produces a product having a nuclear mass that is different from a nuclear mass of any of the first reactant and the second reactant” (claim 1). Nuclear fusion is defined as a process in which two or more atomic nuclei combine to form a different atomic nucleus and involves a reaction between two atomic nuclei3. In other words, Applicant claims to have a method for producing a fusion reaction: two or more atomic nuclei (“a first reactant” and “a second reactant”) combine (“repeated collisions produce an interaction”) to form a different atomic nucleus (“produces a product having a nuclear mass that is different from a nuclear mass of any of the first reactant and the second reactant”). It is further clear from the disclosure that the claimed “interaction” is a nuclear fusion reaction (see [0024], [0032]).

The asserted utility of the present invention is “inter-nuclear reactions and reactors for initiating and maintaining these reactions” ([0003]), “reactor designs and operation in which electron screening is employed to reduce the Coulombic barrier to fusion of two nuclei” ([0024]), and “reactors and methods of operating those reactors under conditions that induce a reaction between two or more nuclei in a manner that produces more energy than is input into the reactor” ([0067]). The claimed method operates “in the temperature range of about 1000K to 3000K” ([0073]) which is significantly lower than the temperatures required for nuclear fusion. 

There is no reputable evidence of record to support the claim that the present invention is capable of achieving nuclear fusion or providing an energy output. A skilled artisan would have cause to doubt the asserted utility of the present invention based on the following factors. 

As is known by those having ordinary skill in the art, and as admitted by the Applicant ([0012], [0015]), overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University4 summarizes: 
The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion…the temperatures are in the range of 107-108 K.

Applicant discloses the reactions occur “in the temperature range of about 1000K to 3000K” ([0073]) which is significantly lower than the temperatures required for nuclear fusion as cited above in the quotation from Georgia State University. Therefore, Applicant’s invention fits squarely into the field of low-energy nuclear reactions (“LENR”), or cold fusion. Further, the device for carrying out the claimed method is not capable of producing or sustaining such reactions as the device provides no mechanism for achieving and maintaining the temperatures of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion.

Furthermore, as noted by the attached current state-of-the-art reference Dylla5, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.” According to the official ITER6 webpage:
The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems…. ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy … it will prepare the way for the machine that can.

ITER … will be the first of all fusion experiments in history to produce net energy. 

When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), Applicant’s claims to a nuclear fusion method that can be a commercially viable source of electricity ([0067]) appear to be wishful thinking at best. The international community will have spent $10 billion on a nuclear fusion reactor that, at best, is hoped to sustain a nuclear fusion reaction for “several minutes.” The skilled artisan would therefore be skeptical of Applicant’s claim to have a simple and easy low-temperature fusion reactor having net energy gain.

The presumption that nuclear fusion may occur in a low-temperature environment or that such low-temperature fusion processes are capable of producing more energy than is input ([0024], [0067], [0073]) is wholly unsupported by modern nuclear and plasma physics. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which the Applicant's low-temperature fusion processes have been substantiated. It is the Examiner’s conclusion that Applicant’s theories are based on scientific theory that is both unproven and implausible.

Regarding Applicant’s Declaration submitted 01/25/2021, directed towards application number 12/850,633 (“the ’633 application”), the evidence presented in the Declaration is insufficient to overcome the rejection as the evidence is not commensurate with the scope of the claims. See MPEP 716. There is no nexus between the merits of the claimed invention and the invention described in the Declaration. The apparatus described in the Declaration requires a superconducting magnet, a discharge rod, a cooling system, a supply of hydrogen gas, and a boron target, none of which are recited in the claimed invention. In fact, claim 1 of the instant application suggests that a magnetic field is optional, and therefore not required, for producing the claimed interactions, unlike claim 1 of the ’633 application. 

Applicant further submitted in support of the instant application the paper “Electron Catalyzed Fusion”. Examiner notes this paper was not published in any online peer-reviewed journal. This paper is only published at arxiv.org, whose homepage states that “Materials on this site are not peer-reviewed by arXiv.” This is not by coincidence. This paper is directed towards subject matter that lies outside the realm of established science. As evidenced in the attached paper7 also authored by Applicant, “electron catalyzed fusion” is a term coined by the Applicant to describe their purported nuclear fusion scheme. This paper describing Applicant’s “electron catalyzed fusion” cannot therefore be accepted as evidence that Applicant’s underlying theory of Coulomb barrier lowering is a technology recognized by mainstream scientists.

Applicant additionally submitted a CR-39 report which allegedly provides supporting experimental results of Applicant’s fusion process. Again, Examiner can find no evidence that this paper has been published in any reputable journal. Accordingly, this report cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists.

Regarding Applicant’s submission of the paper “Enhancement of Nuclear Fusion in Plasma Oscillation Systems” in support of the instant application, Examiner notes the paper was authored by the Applicant. A single published paper, authored by the Applicants themselves, does not suggest a scientific consensus that the present invention is capable of achieving nuclear fusion at temperatures magnitudes lower than those known to be required for fusion reactions or providing a net energy output. Further, as acknowledged by Applicant, the paper merely presents the concepts in terms of theoretical analysis and does not provide support that Applicant’s claimed fusion methods have been substantiated. Accordingly, this paper also cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists. 

If Applicant has truly achieved the claimed breakthroughs in nuclear fusion research after an admitted 70+ years of failed attempts, where are all the supporting papers published by scientists in the nuclear fusion community? A skilled artisan would expect there to be press releases, third-party publications, literature reviews and critiques, etc. if Applicant has achieved nuclear fusion power output with the claimed method after nearly a century of failed attempts. Such publications could lend weight to the asserted utility. Without such evidence, however, the asserted utility of the present invention remains incredible.

Applicant’s disclosure therefore lacks adequate teachings to enable the skilled artisan to “reduce the coulombic barrier to fusion of two nuclei,” “induce a reaction between two or more nuclei that produces more energy than is input to the reactor,” or “captur[e] and convert[] energy produced by a fusion reaction within the reactor” ([0024], [0067], [0077]). 

Reproducibility
	The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP 2164.03. The art of the present invention, a device initiating and sustaining low-temperature fusion reactions for net energy production ([0003], [0067], [0073]), is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one's own laboratory. One must produce a set of instructions – a recipe – that would enable a skilled artisan to produce the same results. 

Reproducibility of low-temperature nuclear fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant's disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology.

Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation
It is the Examiner's position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant's invention.

In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant's methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.

Applicant admits that “conventional thinking holds that high temperatures and a strongly-ionized plasma, absent of the presence of a significant presence of neutrals are required, it was further believed that inexpensive physical containment of the reaction was impossible” ([0014]) and “such methods [for reducing the Columbic barrier or repulsion force] have largely been disregarded as infeasible with the methods described above” ([0016]). Even so, Applicant believes they have produced a successful apparatus for achieving nuclear fusion in a low-temperature environment ([0067], [0073], claim 1).

To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).

Reviewing the aforementioned Wands factors, Examiner summarizes the above elaborated explanations as to why Applicant's invention fails to satisfy the enablement requirement:
(A) The breadth of the claims: Applicant’s claims are directed towards a method for producing “an interaction with the second reactant that produces a product having a nuclear mass that is different from a nuclear mass of any of the first reactant and the second reactant” by generating an electric field and an electrical current (claim 1). The scope of the claims includes producing these fusion reactions at low temperatures (such as 1000K-3000K as disclosed by Applicant) which are significantly lower than those required for nuclear fusion, as discussed above. The details for producing such a reaction at any temperature is not well-known and a skilled artisan would therefore be unable to make and use the entire scope of the claimed invention. See MPEP 2164.08.
(B) The nature of the invention and state of the prior art: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-temperature fusion as a substantial source of marketable commercial energy ([0067], [0073]). The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. As discussed above, fusion reactions require temperatures (107-108 K) many orders of magnitude greater than those disclosed by Applicant (1000K-3000K). Further, there are currently no known fusion reactors for producing net energy at extremely high temperatures, let alone at the temperatures disclosed by Applicant. See MPEP 2164.05(a).
(C) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear fusion research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP 2164.05(b).
(D) The level of predictability in the art: Low-temperature nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. Furthermore, there is no predictability for energy-producing fusion reactors, as none yet exist, as discussed above, and the specification does not provide an explanation as to how one would achieve energy production with the disclosed fusion reactor. See MPEP 2164.03.
(E) The amount of direction provided by the inventor: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. As discussed above, the art of low-temperature fusion reactions is unpredictable and there are currently no known fusion reactors capable of producing net energy. As such, the specification would need more detail as to how to make and use the invention in order to be enabling. However, Applicant's underlying theory is speculative at best and Applicant fails to provide a detailed explanation as to how to achieve energy production with the disclosed fusion method. See MPEP 2164.03.
(F) The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples. See MPEP 2164.02.
(G) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: In view of the above factors, the quantity of experimentation needed is infinite. Viable cold fusion reactors or viable fusion reactors for producing net energy gain have not yet been demonstrated and the disclosure does not provide sufficient guidance that would enable a skilled artisan to make and use the invention. See MPEP 2164.06.

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, supported by either a specific and substantial asserted utility or a well-established utility. In view of the above evidence, a skilled artisan would doubt the credibility of the utility of the present invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 17-21, and 23-26 are rejected under 35 U.S.C. 101 because the disclosed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth in the above objection to the specification which is accordingly incorporated herein.

Applicant’s claimed invention is directed to “a method of operating a reactor” wherein “repeated collisions produce an interaction … that produces a product having a nuclear mass that is different from a nuclear mass of any of the first reactant and the second reactant” (claim 1), i.e., wherein repeated collisions produce a fusion reaction. Furthermore, the specification asserts the utility of the invention to be reactors for initiating and sustaining fusion reactions and producing output energy from fusion that is larger than the input energy ([0003], [0067]). 

As discussed above, there exists no evidence to date that low-temperature fusion reactions are feasible, and therefore there is no indication that the claimed method can achieve a useful result. Further, there is no evidence of record in this application that the present invention is capable of producing any fusion reactions, much less sufficient fusion reactions to provide a net energy output. While fusion energy has been achieved in some reactors, as discussed above and as admitted by Applicant, there has yet to be a demonstration of any fusion reactions at the significantly lower temperatures disclosed by Applicant or net energy production from fusion reactions at any temperature. In other words, all known viable fusion reactors to date produce fusion reactions at extremely high temperatures and operate at an energy deficit; they require much more energy to achieve fusion conditions than is given off by the fusion process. 

Accordingly, the Examiner finds the asserted utility of the present invention to be incredible in view of contemporary knowledge. It is therefore neither “credible” nor “well-established.”

As set forth in MPEP 2107.01, subsection IV, a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112(a) as discussed further below. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, “Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.” Because the invention as claimed does not have a specific and substantial utility that is credible, a person skilled in the art would not be able to use the invention as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-12, 17-21, and 23-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein. In view of the above presented Wands factors, it is the Examiner’s position that undue experimentation would be required to make and use the claimed invention. Given the overly broad claims for producing a fusion reaction at any temperature (including temperatures significantly lower than those required for nuclear fusion), the fact that there currently exists no viable low-temperature fusion reactors or fusion reactors producing net energy, the unpredictability of the art, and the lack of guidance provided by the inventor as to how to achieve the claimed results, the Examiner has determined that the disclosure does not contain sufficient information regarding the subject matter of the claims so as to enable a skilled artisan to make and used the claimed invention without undue or unreasonable experimentation. 

Claims 1, 3-12, 17-21, and 23-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, it is unclear whether the Applicant had actual or constructive possession of the claimed method at the time of filing. As discussed above, there is no evidence that the method of the present invention is capable of causing a fusion reaction at any temperature, including temperatures significantly lower than those required for nuclear fusion, or that the invention is capable of producing a net energy output. There exist no fusion reactors to date that are capable of such reactions and the specification fails to describe distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention. 

Claims 1, 3-12, 17-21, and 23-26 are still further rejected under 35 U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the rejection under 35 U.S.C. 101 above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1, 3-11, 19-21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2011/0188623 (“Wong”) in view of WO Publication No. 2006/096772 (“Rostoker”).

Regarding claim 1, Wong discloses (see Fig. 1) a method of operating a reactor comprising:
generating an electric field and an electrical current in a confinement region of the reactor between at least two of a plurality of electrodes (4, 6) azimuthally distributed adjacent or proximate to said confinement region ([0010]-[0011]; because Applicant’s elected Figures 5A-5D show two electrodes (510, 520) azimuthally distributed adjacent or proximate to the confinement region, Wong’s electrodes, which are also concentrically arranged, also show this feature) by applying, with a control system an electric potential between the at least two electrodes ([0010]), wherein:
the reactor includes the plurality of electrodes, a substantially cylindrical confining wall (6) that has a longitudinal axis and at least partially encloses the confinement region ([0010], see claims 1, 2), a second reactant (rotating boron), and an inlet to the confinement region for permitting introduction of a fluid to the confinement region, the fluid containing a first reactant (hydrogen) ([0011], [0025], see claim 1);
the electrical current generates, from the first reactant, an ionized plasma of ions and neutrals (claim 1);
the control system includes one or both of a voltage and a current source and is configured to apply the electric potential between the at least two of the plurality of electrodes ([0010]);
the electric field, or in conjunction with a magnetic field ([0010]), induces and/or maintains azimuthal rotation of the ions in the confinement region around the longitudinal axis ([0028]), the azimuthal rotation of the ions configured to: (i) impart azimuthal rotation to neutrals of the first reaction ([0024], [0025], [0028]), and (ii) promote repeated collisions between one or both of the ions and the neutrals with the second reactant ([0025], [0028], see claims 4, 8); and during operation of the reactor:
repeated collisions produce an interaction with the second reactant that produces a product having a nuclear mass that is different from a nuclear mass of any of the first reactant and the second reactant ([0003], [0011]). 

	Rostoker teaches (see Figs. 1, 15-17, 21B) a method for operating a reactor comprising a confining wall (305) enclosing a confinement region (310), a plurality of electrodes (1112), a reactant (p-B11) within the confinement region, and an electron-rich region (see separated electrons forming the electron-rich region within area 350) within the confinement region, such that, during operation, fusion reactions occur (p. 37, lines 4-6, 19-20).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include an electron-rich region as taught by Rostoker in the method of Wong because Rostoker teaches increasing the number and density of electrons avoids anomalous transport of energy (Rostoker, p. 5, lines 18-21).
	
Although Rostoker is silent as to the ratio of electrons to positively-charged particles in its electron-rich region, one would assume from Figures 15-16 of Rostoker showing the separated electrons forming the electron-rich region in area 350 that the ratio is greater than one. Furthermore, Rostoker clearly establishes that increasing the electron density is desirable (p. 5, lines 18-21). Accordingly, a skilled artisan would have found the claimed electron density of at least 106/cm3 to be suggested by Rostoker. The skilled artisan, based on Rostoker’s teachings, would have been aware that providing as high an electron density as possible would afford the predictable advantage of reducing or eliminating anomalous transport effects. Applicant should note that while Examiner has shown that the claimed invention is obvious over the prior art, the prior art does not enable the claimed inventions for the reasons set forth above. “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instruments v.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). MPEP § 2121.

Regarding claim 3, Wong in view of Rostoker teaches the method of claim 1. Wong further discloses wherein the electric field in the confinement region acts in conjunction with the magnetic field to induce and/or maintain the azimuthal rotation of the charged particles and the neutrals in the confinement region ([0028]).

Regarding claim 4, Wong in view of Rostoker teaches the method of claim 1. The combination of Wong-Rostoker are silent as to the ratio of electrons to positive ions within the electron-rich region. However, as discussed above, one would assume from Figures 15-16 of Rostoker showing the separated electrons forming the electron-rich region in area 350 that the ratio of electrons to positive ions within the electron-rich region is greater than one. Furthermore, Rostoker clearly establishes that increasing the electron density is desirable (p. 5, lines 18-21). Accordingly, a skilled artisan would have found the claimed ratio of between 106:1 and 108:1 to be suggested by Rostoker. The skilled artisan, based on Rostoker’s teachings, would have been aware that providing a high electron density would afford the predictable advantage of reducing or eliminating anomalous transport effects. Applicant should note that while Examiner has shown that the claimed invention is obvious over the prior art, the prior art does not enable the claimed inventions for the reasons set forth above. “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instruments v.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). MPEP § 2121.

Regarding claim 5, Wong in view of Rostoker teaches the method of claim 1. Although Wong is silent as to the electric field strength of the electron-rich region, Wong clearly establishes that increasing the acceleration levels of the ions and neutrals by the electric and magnetic fields is desirable (claim 1). Accordingly, a skilled artisan would have found the claimed electric field strength of at least 106 V/m to be suggested by Wong. The skilled artisan, based on Wong’s teachings, would have been aware that providing a high electric field strength would afford the predictable advantage of further accelerating the ions and neutrals to levels sufficient to allegedly cause a fusion reaction. Applicant should note that while Examiner has shown that the claimed invention is obvious over the prior art, the prior art does not enable the claimed inventions for the reasons set forth above. “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instruments v.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). MPEP § 2121.

Regarding claim 6, Wong in view of Rostoker teaches the method of claim 1. Although the combination of Wong-Rostoker does not explicitly disclose the neutrals in the electron-rich region have an energy of, on average, between 0.1eV and 2eV, Wong establishes that the energy of the neutrals would affect the amount of energy produced ([0028]) and Rostoker establishes that interactions between neutrals and plasma fuel present an energy loss channel (p. 12, lines 24-26). Accordingly, a skilled artisan would have found the claimed energy range of the neutrals to be suggested by Wong in view of Rostoker. The skilled artisan, based on Wong and Rostoker’s teachings, would have been aware that the energy of the neutrals must be high enough to allegedly allow for a fusion reaction, while being as low as possible to reduce energy loss. Applicant should note that while Examiner has shown that the claimed invention is obvious over the prior art, the prior art does not enable the claimed inventions for the reasons set forth above. “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instruments v.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). MPEP § 2121.

Regarding claim 7, Wong in view of Rostoker teaches the method of claim 1. Rostoker further teaches wherein electrons in the electron-rich region have a density of 1010 cm-3 to 1023  cm-3 (p. 38, lines 3-4; Rostoker teaches a density of 1014 cm-3 to 1016 cm-3, which falls within the claimed range). A POSA would have been motivated to combine Wong and Rostoker as discussed above with regards to claim 1. 

Regarding claim 8, Wong in view of Rostoker teaches the method of claim 1. Although Rostoker is silent as to the distance the electron-rich region extends from the second reactant into the confinement region, one would assume from the term “layer” and Figures 15-16 of Rostoker that the Rostoker electron-rich region does not greatly extend into the confinement region. Further, Rostoker establishes that it is beneficial to confine the electrons (p. 5, lines 18-21), but also beneficial to increase the number and density of electrons to avoid anomalous transport of energy (p. 5, lines 18-21). Accordingly, a skilled artisan would have found the claimed distance of 50 nanometers to 50 micrometers to be suggested by Rostoker. The skilled artisan, based on Rostoker’s teachings, would have been aware that the presence of an electron-rich region would afford the predictable advantage of preventing the anomalous transport of energy, and further that the electrons should be confined. Applicant should note that while Examiner has shown that the claimed invention is obvious over the prior art, the prior art does not enable the claimed inventions for the reasons set forth above. “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instruments v.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). MPEP § 2121.

Regarding claims 9 and 10, Wong in view of Rostoker teaches the method of claim 1. Wong further discloses wherein the neutrals in the confinement region proximate the second reactant have a concentration of about 1016/cm3 to about 1018/cm3 ([0029]; Wong teaches a concentration of 1018/cm3, which falls within the claimed range).

Regarding claim 11, Wong in view of Rostoker teaches the method of claim 1. Wong further discloses the reactor comprises boron (which is an electron emitter as disclosed in [0076] of the instant Specification) and further discloses the boron is disposed in or adjacent to the confinement region (Fig. 1, [0025]). 

Regarding claim 19, Wong in view of Rostoker teaches the method of claim 11. Wong further discloses wherein the electron emitter is attached to the confining wall (Fig. 1, [0025]; Figure 1 shows boron discs 7 attached to wall 6).

Regarding claim 20, Wong in view of Rostoker teaches the method of claim 11. Wong further discloses wherein the electron emitter comprises boron ([0025]).

Regarding claim 21, Wong in view of Rostoker teaches the method of claim 1. Wong further teaches wherein the second reactant comprises boron-11 ([0025]).

Regarding claims 23-24, Wong in view of Rostoker teaches the method of claim 1. Wong further teaches wherein the interaction is an aneutronic fusion reaction (Title, [0003], [0011]).

Regarding claim 25, Wong in view of Rostoker teaches the method of claim 23. As discussed above with regards to the rejection of claims 1 and 23, Wong discloses the interaction produced by the method is a fusion reaction (Title, [0003], [0011]). The combination of Wong-Rostoker teaches the claimed invention and would therefore be capable of producing the alleged fusion reactions at a rate that is about 1017 to about 1022 fusion reactions per second per cubic centimeter (see [0037]). 

Regarding claim 26, Wong in view of Rostoker teaches the method of claim 1. Wong further discloses wherein the neutrals comprise neutral hydrogen ([0025], [0026], see claim 4).

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Rostoker further in view of EP Publication No. 0645777 (“Chikuma”).
Regarding claims 12 and 17, Wong in view of Rostoker teaches the method of claim 11, but does not teach controlling electron generation in the confinement region. 

Chikuma teaches (see Fig. 1) a cold fusion apparatus (10) and further teaches controlling the generation of electrons by controlling the emissions of a laser (16) configured to emit a beam of light onto an electron emitter (4:6-14).

A POSA would have been motivated to utilize the laser as taught by Chikuma to control the generation of electrons in the method of Wong-Rostoker because Chikuma teaches this raises the screening effect and promotes nuclear fusion reactions (4:6-14).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Rostoker and Chikuma further in view of US Publication No. 2004/0173462 (“Letts”).

Regarding claim 18, Wong in view of Rostoker and Chikuma teaches the method of claim 17, but does not teach controlling the emissions of the laser based on the monitored temperature of the electron emitter.

Letts teaches (see Fig. 1) stimulating an electrode (8) using a laser beam (10) and further teaches controlling the emissions of the laser based on a monitored temperature of the electrode ([0009], [0036], [0038], [0043]).

It would have been obvious to a POSA to control the emissions of the laser based on the temperature of the electron emitter in the method of Wong-Rostoker-Chikuma in view of the teachings of Letts because Letts teaches this provides a highly focused laser beam capable of being directed to various parts of the electron emitter ([0038]). 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See p. 2 of Wong, A. Y., et al. "Influence of Electromagnetic Fields on Nuclear Processes." arXiv preprint arxiv:2011.05385 (2020); available at https://arxiv.org/abs/2011.05385. “We have named this process of lowering the Coulomb barrier as ‘Electron Catalyzed Fusion’ (ECF).”
        2See https://www.universityaffairs.ca/features/feature-article/beware-academics-getting-reeled-scam-journals/ : Gillis implies that papers published by MDPI, such as the paper in question, may have been published based solely on fees paid by the authors themselves.
        3 https://en.wikipedia.org/wiki/Nuclear_fusion
        4 Department of Physics and Astronomy, “Critical Ignition Temperature for Fusion,” Georgia State
        University, http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        5 How Long is the Fuse on Fusion? Springer Nature Switzerland AG 2020, pages 85-86
        6 What will ITER do? iter.org/sci/Goals
        7 See p. 2 of Wong, A. Y., et al. "Influence of Electromagnetic Fields on Nuclear Processes." arXiv preprint arxiv:2011.05385 (2020); available at https://arxiv.org/abs/2011.05385. “We have named this process of lowering the Coulomb barrier as ‘Electron Catalyzed Fusion’ (ECF).”